ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1996-07-08_ADV_01_NA_04_EN.txt. 279

DECLARATION OF JUDGE VERESHCHETIN

The reply of the Court, in my view, adequately reflects the current legal
situation and gives some indication for the further development of the
international law applicable in armed conflict.

However, I find myself obliged to explain the reasons which have led
me to vote in favour of paragraph 2E of the dispositif, which carries the
implication of the indecisiveness of the Court and indirectly admits the
existence of a “grey area” in the present regulation of the matter.

The proponents of the view that a court should be prohibited from
declaring non liquet regard this prohibition as a corollary of the concept
of the “completeness” of the legal system. Those among their number
who do not deny the existence of gaps in substantive international law
consider that it is the obligation of the Court in a concrete case to fill the
gap and thus, by reference to a general legal principle or by way of judi-
cial law-creation, to provide for the “completeness” of the legal system.

On the other hand, there is a strong doctrinal view that the alleged
“prohibition” on a declaration of a non liquet “may not be fully sustained
by any evidence yet offered” (J. Stone, “Non Liguet and the Function of
Law in the International Community”, The British Year Book of Inter-
national Law, 1959, p. 145). In his book devoted specifically to the prob-
lems of lacunae in international law, L. Siorat comes to the conclusion
that in certain cases a court is obliged to declare a non liquet (Le
problème des lacunes en droit international, 1958, p. 189).

In critically assessing the importance for our case of the doctrinal
debate on the issue of non liquet, one cannot lose sight of the fact that the
debate has concerned predominantly, if not exclusively, the admissibility
or otherwise of non liquet in a contentious procedure in which the Court
is called upon to pronounce a binding, definite decision settling the dis-
pute between the parties. Even in those cases, the possibility of declaring
a non liquet was not excluded by certain authoritative publicists, although
this view could not be convincingly supported by arbitral and judicial
practice.

In the present case, however, the Court is engaged in advisory pro-
cedure. It is requested not to resolve an actual dispute between actual
parties, but to state the law as it finds it at the present stage of its devel-
opment. Nothing in the question put to the Court or in the written and
oral pleadings by the States before it can be interpreted as a request to fill
the gaps, should any be found, in the present status of the law on the
matter. On the contrary, several States specifically stated that the Court

57
280 THREAT OR USE OF NUCLEAR WEAPONS (DECL. VERESHCHETIN)

“is not being asked to be a legislator, or to fashion a régime for nuclear
disarmament” (Samoa, CR 95/31, p. 34) and that “[t]he Court would be
neither speculating nor legislating, but elucidating the law as it exists and
is understood by it...” (Egypt, CR 95/23, pp. 32-33; see also the oral
statement of Malaysia, CR 95/27, p. 52.)

Even had the Court been asked to fill the gaps, it would have had to
refuse to assume the burden of law-creation, which in general should not
be the function of the Court. In advisory procedure, where the Court
finds a lacuna in the law or finds the law to be imperfect, it ought merely
to state this without trying to fill the lacuna or improve the law by way of
judicial legislation. The Court cannot be blamed for indecisiveness or
evasiveness where the law, upon which it is called to pronounce, is itself
inconclusive. Even less warranted would be any allegation of the Court’s
indecisiveness or evasiveness in this particular Opinion, which gives an
unequivocal, albeit non-exhaustive, answer to the question put to the
Court.

In its reply the Court clearly holds that the threat or use of nuclear
weapons would fall within the ambit of the prohibitions and severe
restrictions imposed by the United Nations Charter and a number of
other multilateral treaties and specific undertakings as well as by custom-
ary rules and principles of the law of armed conflict. Moreover, the Court
found that the threat or use of nuclear weapons “would generally be con-
trary to the rules of international law applicable in armed conflict, and in
particular the principles and rules of humanitarian law” (Opinion,
para. 105 (2) E). It is plausible that by inference, implication or analogy,
the Court (and this is what some States in their written and oral state-
ments had exhorted it to do) could have deduced from the aforesaid a
general rule comprehensively proscribing the threat or use of nuclear
weapons, without leaving room for any “grey area”, even an exceptional
one.

The Court could not, however, ignore several important considera-
tions which debarred it from embarking upon this road. Apart from
those which have been expounded in the reasoning part of the Opinion,
I would like to add the following. The very States that called on the
Court to display courage and perform its “historical mission”, insisted
that the Court should remain within its judicial function and should not
act as a legislator, requested that the Court state the law as it is and not
as it should be. Secondly, the Court could not but notice the fact that, in
the past, all the existing prohibitions on the use of other weapons of mass
destruction (biological, chemical), as well as special restrictions on nuclear
weapons, had been established by way of specific international treaties or
separate treaty provisions, which undoubtedly point to the course of
action chosen by the international community as most appropriate for
the total prohibition on the use and eventual elimination of weapons of
mass destruction. And thirdly, the Court must be concerned about the

58
281 THREAT OR USE OF NUCLEAR WEAPONS (DECL. VERESHCHETIN)

authority and effectiveness of the “deduced” general rule with respect to
the matter on which the States are so fundamentally divided.

Significantly, even such a strong proponent of the “completeness” of
international law and the inadmissibility of non liquet as H. Lauterpacht
observes that, in certain circumstances, the

“apparent indecision [of the International Court of Justice], which
leaves room for discretion on the part of the organ which requested
the Opinion, may — both as a matter of development of the law and
as a guide to action — be preferable to a deceptive clarity which fails
to give an indication of the inherent complexities of the issue. In so
far as the decisions of the Court are an expression of existing inter-
national law — whether customary or conventional — they cannot
but reflect the occasional obscurity or inconclusiveness of a defective
legal system.” (The Development of International Law by the Inter-
national Court, reprinted ed., 1982, p. 152; emphasis added.)

In my view, the case in hand presents a good example of an instance
where the absolute clarity of the Opinion would be “deceptive” and
where, on the other hand, its partial “apparent indecision” may prove
useful “as a guide to action”.

If I may be allowed the comparison, the construction of the solid edi-
fice for the total prohibition on the use of nuclear weapons is not yet
complete. This, however, is not because of the lack of building materials,
but rather because of the unwillingness and objections of a sizeable
number of the builders of this edifice. If this future edifice is to withstand
the test of time and the vagaries of the international climate, it is the
States themselves —- rather than the Court with its limited building
resources — that must shoulder the burden of bringing the construction
process to completion. At the same time, the Court has clearly shown
that the edifice of the total prohibition on the threat or use of nuclear
weapons is being constructed and a great deal has already been achieved.

The Court has also shown that the most appropriate means for putting
an end to the existence of any “grey areas” in the legal status of nuclear
weapons would be “nuclear disarmament in all its aspects under strict
and effective international control”. Accordingly, the Court has found
that there exists an obligation of States to pursue in good faith and bring
to a conclusion negotiations leading to this supreme goal.

(Signed) Viadlen S. VERESHCHETIN.

59
